DETAILED ACTION
Note: The Finality of the last Office Action has been withdrawn since the Office Action was inadvertently submitted as a Final Rejection.  The Last independent claim was not amended in a manner to warrant a Final Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-16, filed 10/14/20, with respect to the rejection(s) of claim(s) 21 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davis that applies to the amended claims of 1, 9, 16 and claim 21 that was not significantly amended to warrant a new ground of rejection.  The remarks state that the applied references do not perform the feature of having an address form comprise an area where address details are entered and an option to select a type of output medium to be used for printing.  The references of Matsushita and Davis perform the above features of the claims and the Examiner would like to briefly explain why below.  
In regards to the Matsushita reference, this reference discloses a feature that allows the user to print an address on an envelope.  When the user selects the envelope setting option, this is an example of the address print option since an address 1.  After actuating this option, the user is prompted to enter in address information that is used for printing on an envelope.  However, the primary reference in combination with the Matsushita reference do not specifically disclose showing both an address information area and an output medium type area for the user to enter information after an address print option is selected.  This deficiency is cured by the Davis reference.
In regards to the Davis reference, this reference allows a user to enter in both address information as well as showing an option to select envelope options.  The envelope option allows a user to select an envelope of a certain size in order to print the address information onto the envelope.  This dialogue box is shown in figure 52.  This aspect of Davis incorporated in the combination would allow for a user to enter in address information as well as selecting a particular type of sheet for printing on the same dialogue once the user presses a button to initiate envelope printing.  Therefore, based on the above, the features of the claims are disclosed.       
Thus, based on the above, the features of the claims are disclosed below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, 13, 14, 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rourke (USP 5384886) in view of Matsushita (US Pub 2012/0131885) and Davis (USP 6459858).

Re claim 1: Rourke discloses a method for printing one or more addresses directly on an output medium, comprising: 
at a multi-function device: 
providing a user interface for displaying an address print option (e.g. the invention discloses a MFP with a user interface that is able to actuate options for output, which is disclosed in col. 3, ll. 67-col. 4, ll. 15 and col. 5, ll. 23-31.  A non-transitory computer readable medium is used and is disclosed in col. 5, ll. 23-31.  Icon 157 allows an address to be printed on an envelope by allowing for the selection and editing of an envelope, which is disclosed on col. 8, ll. 10-31 and col. 9, ll. 41-52.); 

(1)   Referring to FIGS. 1 and 2, there is shown an exemplary image printing system 2 for processing envelope print jobs in accordance with the teachings of the present invention. Printing system 2 for purposes of explanation is divided into image input section 4, controller section 7, and printer section 8. In the example shown, image input section 4 has both remote and on-site image inputs, enabling system 2 to provide network, scan, and print services. Other system combinations may be envisioned such as a stand alone printing system with on-site image input (i.e., a scanner), controller, and printer; a network printing system with remote input, controller, and printer, etc. While a specific printing system is shown and described, the present invention may be used with other types of printing systems. For example, printer section 8 may instead use a different printer type such as ink jet, ionographic, etc.

(9)   Referring to FIGS. 1, 2 and 5, controller section 7 includes image input control 50, User Interface (UI) 52, system control 54, main memory 56, image manipulation section 58, and image output control 60. Image data from processor 25 of image input section 4 is input to image input control 50 where the data is compressed and temporarily stored in Random Access Memory (RAM) 26 pending transfer to main memory 56 where the data is held pending use.

(22)   ENVELOPE DESCRIPTION 
(23)   Referring to FIG. 11, an envelope of the type printed by printing system 2 is shown. As will appear, the envelope 160 of FIG. 11 comprises a sample envelope template 160-2 that may be displayed on screen 62 to assist the user in programming an envelope printing job. 
(24)   Referring now to FIGS. 7 and 8, to program system 2 to process envelopes 160, "Job Types & Tickets" icon 157 is actuated to display a "Job Envelopes" ticket 150 having Job Level, Basic, and Special scorecards 152-1, 152-2, 152-3 respectively, with Job Level scorecard 152-1 displayed. Preselected default envelope programming selections or settings are provided. Job Level scorecard 152-1 enables the default programming settings for "Job Identification", "Destination", "Quantity", and "Output" programming selections to be changed. 

(28)   Referring to FIGS. 7 and 11, to facilitate programming of envelope printing jobs, there is provided an "Envelope Template" selection icon 174 which may be selected anytime during programming of an envelope job. Selection of icon 174 displays on screen 62 in place of envelope Job Ticket 150 an Operator Envelope Template 160-1 with Sender Address, Return Address, Bar Code, Logo and Electronic Stamp fields 178, 180, 182, 184, 186, respectively. As used herein, "Sender Address" refers to the addressee to whom the envelope is addressed, while "Return Address" refers to the addressor who is mailing the envelope and its contents. In the example shown, Sender Address field 178 is variable while Return Address, Bar Code, Logo, and Electronic Stamp fields 180, 182, 184, 186, respectively, are fixed. Also displayed is a Sample Envelope Template 160-2 which depicts an envelope 160 with the Sender Address, Return Address, Bar Code, Logo, and Electronic Stamp having fields filled in with examples of sender address 198, return address 220, bar code 240, logo 234, and stamp 258 following programming selections made by the operator.

(32)   To display the Sender Addresses in the group selected (i.e., "Group #2"), the sender address group that is highlighted on screen 62 (i.e., Sender Address Group #2) is actuated (SELECT SENDER ADDRESS GROUP). As shown in FIG. 13, this opens the selected group and displays the sender addresses 198 in the group. Up and down scrolling icons 200, 202 enable the sender addresses 198 to be scrolled for viewing by the operator where the number of addresses in the group selected is greater than the display area provided. 
(33)   An envelope print mimic 160-3, similar to the envelope template 160-1 of FIG. 11, is also displayed on touchscreen 62 whenever sender address directory or a sender address group is accessed. Envelope mimic 160-3 is on one side of sender address 

(36)   Where desired, the addresses in the group of sender addresses selected may be changed or edited for the particular envelope print job. To temporarily erase certain addresses (ERASE ADDRESS) for the particular envelope print job being programmed, the address or addresses to be erased are highlighted and ERASE button 212 (SELECT ERASE BUTTON) actuated. New sender addresses (SELECT NEW ADDRESS) may be input via keyboard 64 or replacement addresses from another sender address group (SELECT REPLACE ADDRESS FROM MENU) may also be made.

receiving, by the controller, the address details to be printed on the output medium (e.g. the user enters in a new or replacement address once an address group is selected and one of the specific addresses in figure 13 is selected for replacement, which is disclosed in col. 9, ll. 41-52.  Figure 2 shows a controller for the MFP, which is also disclosed in col. 3, ll. 67-col. 4, ll. 15 above.); and 
printing, by a printing engine, the address details on the output medium based on receiving a selection of a type of the output medium (e.g. the user can enter in an envelope size and/or color that are outside the default options and select the start printing option to output the envelope with the selected options, which is disclosed in col. 7, ll. 52-col. 8, ll. 5 and col. 12, ll. 25-30.  Figure 2 displays a printing section that outputs data.), 
(25)   Referring to FIGS. 7 and 9, basic scorecard 152-2 enables the envelope size and/or stock default programming settings to be changed. Presuming that it is desired to change the envelope size default setting, Basic scorecard 152-2 is highlighted to cause the Basic scorecard to be displayed on the left side of screen 62 in place of Job Level scorecard 152-1. Touching 
(26)   Similarly, and referring to FIG. 10, where envelope stock other than white (the default setting) is desired, "Envelope Stock" icon 171 of Basic scorecard 152-2 is highlighted to display various envelope stock choice icons 172-1,172-2, 172-3, 172-4, 172-5 and "Other" icon 172-n. Touching one of the icons 172-2, 172-3, 172-4, 172-5, or 172-n programs a different envelope stock. 

(53)   Following completion of the programming selections, CLOSE button 156 (FIG. 7) is actuated to close the envelope Job Ticket. Actuating "Start/Print" button 158 transfers the envelope print job to a print queue (not shown) for printing by printer section 8 of system 2.
wherein the method enables the user to print the one or more addresses on the output medium without requiring an external device (e.g. the printer can print a sender address and/or a return address on the envelope, which is disclosed in col. 9, ll. 58-col. 10, ll. 2.).

(38)   The minimum number of envelopes 160 to be printed in any run is equal to the number of different sender addresses in the group selected. Accordingly, selecting a sender address group normally programs number of envelopes printed. Where plural sets of envelopes are desired--a set being one printing of envelopes in a sender address group--"Quantity" selection icon 162 of Job Level scorecard 152-1 is used to program the number of sets. And, in cases where a single sender address is repeatedly printed on all envelopes as in the case where envelopes for return mailings are being printed, the number of envelopes to be printed is programmed using "Quantity" selection icon 162.


However, this is well known in the art as evidenced by Matsushita ‘885.  Similar to the primary reference, Matsushita discloses printing on an envelope (same field of endeavor or reasonably pertinent to the problem).    
Matsushita discloses based on receiving a selection of the address print option, displaying, by a controller, an address form requiring address details on the user interface, wherein the user provides the address details via the user interface (e.g. when a user selects the envelope setting 902, the user is shown dialog 950 in order to enter in the sender information, which is disclosed in ¶ [75], [82] and [83]). 

[0075] FIG. 14 illustrates indications for envelope settings on the display 900 of the control panel 1A. When the ENVELOPE SETTING button 902 is pressed on the display 900 shown in FIG. 13, a setting screen on the lower layer appears as shown in FIG. 14. On the setting screen shown in FIG. 14, the followings settings regarding insertion can be made. It is to be noted that setting of only typical items are described below although other items (e.g., image density, magnification, and the like) can be also set similarly to typical image forming apparatuses. 
[0076] (1) Envelope Selection 
[0077] The sheet to be used is selected among those contained in the respective feed cassettes 1B. It is to be noted that, in envelope setting, only the envelope Pf is selectable. 
[0078] (2) Setting of Image Formation and Combination of Envelope Pf and the Enclosure 


[0082] FIG. 15 illustrates an address input window 905 that appears on the control panel 1A when the ENVELOPE SETTING button 902 shown in FIG. 13 is pressed to select image setting on the lower layer. 
[0083] The user can input, for example, postal codes, addresses, and recipient names as data printed on envelopes. The address input window 905 includes a postal code field 906, an address field 907, a recipient name field 908, and an enclosure data field 909. When the user touches, for example, the postal code field 906, numeric keys appear, and the user can input postal codes in the postal code field 906 using the numeric keys. Similarly, when the user touches the address field 907, numeric keys and character keys, such as kana keys (Japanese character keys) or alphabet keys, appear, and the user can input addresses in the address field 907 using those character input keys. Data can be input in a similar way in the recipient name field 908 and the enclosure data field 909. In the enclosure data field 909, identification (classification) or name of the enclosure to be inserted into the envelope can be input. When data input is made, the apparatus asks whether to register the input data. When the user instructs to register the input data, data to be printed relating to the envelope setting is stored in the order of input in a memory unit of the image forming apparatus 1. It is to be noted that the data to be printed may include postal codes, addresses, and names of senders as well as notes. The address input window 905 serves as a first input unit. 
	
	Therefore, in view of Matsushita, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of based on receiving a selection of the address print option, displaying, by a controller, an address form requiring address details on the user interface, wherein the user provides the address 
	
However, the combination above fails to specifically teach the feature of and wherein the address form further comprises at least an option to select a type of the output medium.
However, this is well known in the art as evidenced by Davis.  Similar to the primary reference, Davis discloses printing address information onto a selected envelope (same field of endeavor or reasonably pertinent to the problem).    	Davis discloses and wherein the address form further comprises at least an option to select a type of the output medium (e.g. the MFP can be a stand alone device with a display that contains a user interface, which is disclosed in col. 11, ll. 52-col. 12, ll. 64.  The user interface is used to display the window in figure 5.  The window in figure 5 shows a return and sender address along with an option of envelope options, which is disclosed in col. 9, ll. 35-col. 10, ll. 65.  This is a form of selecting a type of output medium.  For example, the envelope size can be selected that is a type of output medium, which is also disclosed in the primary reference.  The output medium option that allows for the selection of the envelope size on the same screen with the address information is an example of containing a screen with both an address and output type option.).


(13)   FIG. 5 depicts one possible display of a user interface 600 which can be used to generate an envelope such as envelope "E" of FIG. 2, using an imaging system such as system 10 of FIG. 1. The display 600 can be displayed using the display device 317 of FIG. 1, and can be generated by an applications program contained within the computer processor 310. The user interface 600 can be accessed via the keyboard 315 of FIG. 1. The display 600 of FIG. 5 can be generated by a word processing applications program, for example, and can be a feature offered as part of the applications program, or as part of an add-on feature to the applications program. The display 600 can be displayed, for example, when a user selects, "Print/Envelope" from the applications program. The display 600 includes a title box 602 displaying the function of the user interface (here, "PRINT ENVELOPE"). Boxes 606 allow the user to close or minimize the size of the interface 600. A RETURN ADDRESS box 610 allows the user to enter a return address 612 to be printed on the envelope. The return address will be printed using the EP components of the EP imaging apparatus. A return address "OPTIONS" button 614 allows the user to select different 
(14)   Turning to FIG. 4, a schematic diagram 500 depicts the various "software" components that can be used to implement the present invention. As stated previously, when I use the expression "software", I mean a set of computer executable instructions, which can also be in the form of "firmware". The components can be stored as a series of computer executable steps in the various electronic memories of the apparatus 10 of FIG. 1, or 400 of FIG. 3. The components include an applications program 510, such as a word processing program, or an add-on to a word processing program, which allows the user to select printing of a meter stamp, as well as the printing of other images (such as a recipient address). The applications program can be accessed by the user in the manner described above with respect to the user interface 600 of FIG. 5. The applications program 510 sends the parameters selected by the user to a printer driver program 520, which can be resident within the memory 320 of the computer 300 of FIG. 1. The printing parameters are sent to the printer driver program as a print file comprising separate electronic representations of the (non-meter stamp) image and the meter stamp. The printer driver program 520 is configured to separate the two components of the print file (the non-stamp image and the meter stamp image), and to transmit the electronic representations of the non-stamp image to the EP print engine program 530. The EP print engine program 530 arranges or formats the electronic representations of the non-stamp image into a format to be printed by the EP imaging section of the EP imagining apparatus (100 of FIG. 1), 

(17)   Turning to FIG. 3, another imaging apparatus 400 is depicted in a schematic diagram. This imaging apparatus can also be used to implement the present invention. The imaging apparatus 400 includes many components which are the same as, or similar to, the EP imaging apparatus 100 of FIG. 1. These components are identified by the same identifier numbers in both figures, and so will not be specifically described with respect to the following description of the imaging apparatus 400 of FIG. 4. The imaging apparatus 400 includes an EP imaging section 122, 124, 126 (as described above with respect to imaging apparatus 100 of FIG. 1), as well as a main processor 402, a memory section 404, a user interface 428, and a network interface 430. However, whereas the meter stamp printer 130 of FIG. 1 is depicted as being integral with the EP imaging apparatus 100, in FIG. 4 the meter stamp printer comprises a separate, detachable attachment 460 which includes the meter stamp printer. This embodiment allows the meter stamp attachment 460 to be connected to the main body 401 of an expandable imaging apparatus by connectors 472. Certain EP imaging apparatuses allow a media discharge tray (such as tray 140 of FIG. 1) to be removed, and an attachment, such as a sorter or a stapler, to be attached to the main body 401 of the imaging apparatus. The meter stamp attachment 460 can be used for such an imaging apparatus, or for any EP imaging apparatus which provides for expansive functionality. 
(18)   The EP imaging apparatus 400 is depicted as a "stand-alone" device. That is, it is not connected to a separate computer, as for example the computer 300 of FIG. 1. While in certain instances the imaging apparatus can be connected to a computer, for the purposes of the following discussion it will be assumed that the imaging apparatus is not connected to a computer. Rather, user input selections are made with the user input station 428, which includes a display device 429, as well as user input points (buttons) 431. The user input station 428 allows a user to add metered postage to a sheet of media (such as an envelope) to be processed by the imaging apparatus 400. 
(19)   The meter stamp printing attachment 460, which is used to print a meter stamp on media, includes a media path guide 466 which extends the media path to the media outlet (output tray) 468. Powered rollers 412 can be used to move the printable media 
(20)   The memory device 404 allows expandible memory modules 406 (MEM 1), 407, and 408 (MEM 3) to be added to the imaging apparatus 400 using the memory expansion module interface 405. One of the expansion modules can be a postage meter 407, comprising a meter vault memory 409 and a meter "vault" 411. The meter vault can include a meter vault program, as described above with respect to FIG. 4. In this way, printing of metered postage can be used without the need for a separate postage meter, as item 200 of FIG. 1. The meter memory 409 can store the available value of postage which can be printed by the meter stamp printing unit 460. The meter vault program, stored in the meter vault 411, can be used to provide accounting (debits and credits) to the meter memory 409. The meter vault program can also be used to authorize printing of a meter stamp by the meter stamp printer 460 by encrypting or encoding a meter stamp print file, which is subsequently transmitted to the print head control components 462 for printing of the meter stamp by the meter stamp print head 470. A meter stamp print engine program can also be contained within the print head control components 462, or it can be stored in the meter vault 411. All of the processing of the meter vault program can be performed by the main processor 402. 

Therefore, in view of Davis, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the address form further comprises at least an option to select a type of the output medium, incorporated in the device of Rourke, as modified by Matsushita, in order to have a screen comprised of a 


Re claim 2: The teachings of Rourke in view of Matsushita and Davis are disclosed above.
Rourke discloses the method of claim 1, further comprising automatically adjusting, by the controller, one or more print properties based on the selected output medium (e.g. if the user desires to move a specific sender or return address based on their envelope size selection, the user can move the sender or return address box around to accommodate a desired location, which is disclosed in col. 7, ll. 52-col. 8, ll. 5 and col. 12, ll. 25-30 above.).  

Re claim 3: The teachings of Rourke in view of Matsushita and Davis are disclosed above.
Rourke discloses the method of claim 1, wherein the address details comprise at least an address of a receiver (e.g. an address of a sender is input in order to be printed on the envelope, which is disclosed in col. 8, ll. 10-31 and col. 9, ll. 41-52 above.  In addition, a receiver of the envelope can be input into the system for printing of the receiver address, which is disclosed in col. 10, ll. 16-35.).  


(41)   Highlighting a different Return Address 220 in the subdirectory 219 displayed on screen 62 programs that Return Address 220. Closing the display programs the new Return Address selected. 
(42)   Return addresses 220 typically comprise the sender's name, street, city or town, state, and zip code. The return address field 180 on envelope print mimic 196 displayed on touchscreen 62 is highlighted to indicate that programming of the return address is taking place. 
(43)   Instead of selecting a pre-stored return address from return address directory 218, the return address may be entered through keyboard 64. 

Re claim 4: The teachings of Rourke in view of Matsushita and Davis are disclosed above.
Rourke discloses the method of claim 1, wherein the address details comprise at least one detail of a sender (e.g. an address of a sender is input in order to be printed on the envelope, which is disclosed in col. 8, ll. 10-31 and col. 9, ll. 41-52 above.).  

Re claim 8: The teachings of Rourke in view of Matsushita and Davis are disclosed above.
Rourke discloses the method of claim 1, wherein the address form comprising one or more address fields and one or more print options (e.g. the sender or receiver addresses can be included for input as well as a print size of the envelope or the color, 
	
Re claim 9: Rourke discloses a multi-function device, comprising: 
a user interface to display an address print option (e.g. the invention discloses a MFP with a user interface that is able to actuate options for output, which is disclosed in col. 3, ll. 67-col. 4, ll. 15 and col. 5, ll. 23-31 above.  A non-transitory computer readable medium is used and is disclosed in col. 5, ll. 23-31 above.  Icon 157 allows an address to be printed on an envelope by allowing for the selection and editing of an envelope, which is disclosed on col. 8, ll. 10-31 and col. 9, ll. 41-52 above.); 
a controller to: 
receive the address details to be printed on the output medium (e.g. the user enters in a new or replacement address once an address group is selected and one of the specific addresses in figure 13 is selected for replacement, which is disclosed in col. 9, ll. 41-52.  Figure 2 shows a controller for the MFP, which is also disclosed in col. 3, ll. 67-col. 4, ll. 15 above.); and 
a printing engine to print the received address details on the output medium based on receiving a selection of [[a]]the type of the output medium (e.g. the user can enter in an envelope size and/or color that are outside the default options and select the start printing option to output the envelope with the selected options, which is disclosed in col. 7, ll. 52-col. 8, ll. 5 and col. 12, ll. 25-30 above.  Figure 2 displays a printing section that outputs data.), 

However, Rourke fails to specifically teach the features of display an address form requiring address details, on the user interface, upon receiving a selection of the address print option, wherein the user provides the address details via the user interface.

However, this is well known in the art as evidenced by Matsushita ‘885.  Similar to the primary reference, Matsushita discloses printing on an envelope (same field of endeavor or reasonably pertinent to the problem).    
Matsushita discloses display an address form requiring address details, on the user interface, upon receiving a selection of the address print option, wherein the user provides the address details via the user interface (e.g. when a user selects the envelope setting 902, the user is shown dialog 950 in order to enter in the sender information, which is disclosed in ¶ [75], [82] and [83] above). 
	
	Therefore, in view of Matsushita, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of display an address form requiring address details, on the user interface, upon receiving a selection of the address print option, wherein the user provides the address details via the user interface, incorporated in the device of Rourke, in order to perform the preparation for 

However, the combination above fails to specifically teach the feature of wherein the address form further comprises at least an option to select a type of an output medium.

However, this is well known in the art as evidenced by Davis.  Similar to the primary reference, Davis discloses printing address information onto a selected envelope (same field of endeavor or reasonably pertinent to the problem).    	Davis discloses wherein the address form further comprises at least an option to select a type of an output medium (e.g. the MFP can be a stand alone device with a display that contains a user interface, which is disclosed in col. 11, ll. 52-col. 12, ll. 64 above.  The user interface is used to display the window in figure 5.  The window in figure 5 shows a return and sender address along with an option of envelope options, which is disclosed in col. 9, ll. 35-col. 10, ll. 65 above.  This is a form of selecting a type of output medium.  For example, the envelope size can be selected that is a type of output medium, which is also disclosed in the primary reference.  The output medium option that allows for the selection of the envelope size on the same screen with the address information is an example of containing a screen with both an address and output type option.).



Re claim 10: The teachings of Rourke in view of Matsushita and Davis are disclosed above.
Rourke discloses the multi-function device of claim 9, wherein the printing engine is to automatically adjust one or more print properties based on the selected output medium (e.g. if the user desires to move a specific sender or return address based on their envelope size selection, the user can move the sender or return address box around to accommodate a desired location, which is disclosed in col. 7, ll. 52-col. 8, ll. 5 and col. 12, ll. 25-30 above.  The controller used manually causes the printing section to adjusts where it prints the addresses in the adjusted printing areas.).

Re claim 13: The teachings of Rourke in view of Matsushita and Davis are disclosed above.
Claim 13 is similar to claim 3.  Please refer to the rationale of claim 3 for the rejection of claim 13.

Re claim 14: The teachings of Rourke in view of Matsushita and Davis are disclosed above.
Claim 14 is similar to claim 4.  Please refer to the rationale of claim 4 for the rejection of claim 14.

Re claim 16: Rourke discloses a non-transitory computer-readable medium comprising instructions executable by a processing resource to: 
provide a user interface to display an address print option (e.g. the invention discloses a MFP with a user interface that is able to actuate options for output, which is disclosed in col. 3, ll. 67-col. 4, ll. 15 and col. 5, ll. 23-31 above.  A non-transitory computer readable medium is used and is disclosed in col. 5, ll. 23-31 above.  Icon 157 allows an address to be printed on an envelope by allowing for the selection and editing of an envelope, which is disclosed on col. 8, ll. 10-31 and col. 9, ll. 41-52 above.); 
provide an address form requiring address details on the user interface, wherein the user provides the address details via the user interface, and wherein the address form further comprises at least an option to select a type of an output medium; 
receive the address details to be printed on [[an]]the output medium (e.g. the user enters in a new or replacement address once an address group is selected and one of the specific addresses in figure 13 is selected for replacement, which is disclosed in col. 9, ll. 41-52.  Figure 2 shows a controller for the MFP, which is also disclosed in col. 3, ll. 67-col. 4, ll. 15 above.); and 


However, Rourke fails to specifically teach the feature of provide an address form requiring address details on the user interface, wherein the user provides the address details via the user interface.

However, this is well known in the art as evidenced by Matsushita ‘885.  Similar to the primary reference, Matsushita discloses printing on an envelope (same field of endeavor or reasonably pertinent to the problem).    
Matsushita discloses provide an address form requiring address details on the user interface, wherein the user provides the address details via the user interface (e.g. when a user selects the envelope setting 902, the user is shown dialog 950 in order to enter in the sender information, which is disclosed in ¶ [75], [82] and [83] above). 
	
	Therefore, in view of Matsushita, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of provide an address form requiring address details on the user interface, wherein the user provides the address details via the user interface, incorporated in the device of Rourke, in order to perform the preparation for formation on an envelope while also preparing an enclosure to be insert in the envelope, which improves operability and productivity of the system (as stated in Matsushita ‘885 ¶ [130]).  

However, the combination above fails to specifically teach the features of wherein the address form further comprises at least an option to select a type of an output medium; and print the address details directly on the output medium based on receiving a selection of [[a]]the type of the output medium.

However, this is well known in the art as evidenced by Davis.  Similar to the primary reference, Davis discloses printing address information onto a selected envelope (same field of endeavor or reasonably pertinent to the problem).    	Davis discloses wherein the address form further comprises at least an option to select a type of an output medium; and print the address details directly on the output medium based on receiving a selection of [[a]]the type of the output medium (e.g. the MFP can be a stand alone device with a display that contains a user interface, which is disclosed in col. 11, ll. 52-col. 12, ll. 64 above.  The user interface is used to display the window in figure 5.  The window in figure 5 shows a return and sender address along with an option of envelope options, which is disclosed in col. 9, ll. 35-col. 10, ll. 65 above.  This is a form of selecting a type of output medium.  For example, the envelope size can be selected that is a type of output medium, which is also disclosed in the primary reference.  The output medium option that allows for the selection of the envelope size on the same screen with the address information is an example of containing a screen with both an address and output type option.).
Therefore, in view of Davis, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the address form further 


Re claim 18: The teachings of Rourke in view of Matsushita and Davis are disclosed above.
Claim 18 is similar to claim 2.  Please refer to the rationale of claim 2 for the rejection of claim 18.

Re claim 19: The teachings of Rourke in view of Matsushita and Davis are disclosed above.
Claim 19 is similar to claim 3.  Please refer to the rationale of claim 3 for the rejection of claim 19.

Re claim 20: The teachings of Rourke in view of Matsushita and Davis are disclosed above.
Claim 20 is similar to claim 4.  Please refer to the rationale of claim 4 for the rejection of claim 20.


providing an address print option to a user via a user interface, wherein the user selects the display address option (e.g. the invention discloses a MFP with a user interface that is able to actuate options for output, which is disclosed in col. 3, ll. 67-col. 4, ll. 15 and col. 5, ll. 23-31..  Icon 157 allows an address to be printed on an envelope by allowing for the selection and editing of an envelope, which is disclosed on col. 8, ll. 10-31 and col. 9, ll. 41-52.  As disclosed in col. 8, ll. 38-66, the user can select a button to edit or display an address that can be printed onto an envelope.); 
receiving a selection of the address print option; upon selection, providing an address form to be filled out by the user, the address form comprising one or more address fields and one or more print options comprising at least an output medium select option; 
receiving address details corresponding to the one or more address fields (e.g. the user enters in a new or replacement address once an address group is selected and one of the specific addresses in figure 13 is selected for replacement, which is disclosed in col. 9, ll. 41-52.  Figure 2 shows a controller for the MFP, which is also disclosed in col. 3, ll. 67-col. 4, ll. 15 above.) and 
based on the selected output medium, printing the address details on the output medium (e.g. the printer can print a sender address and/or a return address on the envelope, which is disclosed in col. 9, ll. 58-col. 10, ll. 2 above.).


However, this is well known in the art as evidenced by Matsushita ‘885.  Similar to the primary reference, Matsushita discloses printing on an envelope (same field of endeavor or reasonably pertinent to the problem).    
Matsushita discloses receiving a selection of the address print option; upon selection, providing an address form to be filled out by the user, the address form comprising one or more address fields (e.g. when a user selects the envelope setting 902, the user is shown dialog 950 in order to enter in the sender information, which is disclosed in ¶ [75], [82] and [83] above). 
	
	Therefore, in view of Matsushita, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of receiving a selection of the address print option; upon selection, providing an address form to be filled out by the user, the address form comprising one or more address fields, incorporated in the device of Rourke, in order to perform the preparation for formation on an envelope while also preparing an enclosure to be insert in the envelope, which improves operability and productivity of the system (as stated in Matsushita ‘885 ¶ [130]).  

However, the combination of fails to specifically teach the features of a selection of [[a]]the type of [[an]]the output medium for address printing; and the address form 

However, this is well known in the art as evidenced by Davis.  Similar to the primary reference, Davis discloses printing address information onto a selected envelope (same field of endeavor or reasonably pertinent to the problem).    	Davis discloses a selection of [[a]]the type of [[an]]the output medium for address printing; and the address form comprising one or more address fields and one or more print options comprising at least an output medium select option (e.g. the MFP can be a stand alone device with a display that contains a user interface, which is disclosed in col. 11, ll. 52-col. 12, ll. 64 above.  The user interface is used to display the window in figure 5.  The window in figure 5 shows a return and sender address along with an option of envelope options, which is disclosed in col. 9, ll. 35-col. 10, ll. 65 above.  This is a form of selecting a type of output medium.  For example, the envelope size can be selected that is a type of output medium, which is also disclosed in the primary reference.  The output medium option that allows for the selection of the envelope size on the same screen with the address information is an example of containing a screen with both an address and output type option.).
Therefore, in view of Davis, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a selection of [[a]]the type of [[an]]the output medium for address printing; and the address form comprising one or more address fields and one or more print options comprising at least an output medium select option, incorporated in the device of Rourke, as modified by Matsushita, in order .  


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rourke, as modified by Matsushita and Davis, as applied to claims 1 and 11 above, and further in view of Raming (US Pub 2011/0061802).

Re claim 5: The teachings of Rourke in view of Matsushita and Davis are disclosed above.
However, Rourke fails to specifically teach the feature of the method of claim 1, further comprising pasting, by a finisher, the printed address details on a parcel.  
However, this is well known in the art as evidenced by Raming.  Similar to the primary reference, Raming discloses printing out address details on a document for mailing (same field of endeavor or reasonably pertinent to the problem).    
Raming discloses pasting, by a finisher, the printed address details on a parcel (e.g. the system discloses printing on an adhesive sheet within the printer an address and adhering the adhesive on a package by a downstream device in order to prepare the package for delivery, which is disclosed in ¶ [47]-[49]).

[0045] As the web passes through the duplex printer 24, the top and bottom faces 40,42 may be printed by the duplex printer 24 either simultaneously or sequentially (e.g., by printing the bottom face 42 after printing the top face 40) during the single 
[0046] The illustrated duplex printer 24 is preferably a direct-thermal printer, but the principles of the present invention are equally applicable where the printer 24 includes another type of print head, such as thermal transfer head, a laser head, or an ink jet head, or a combination of print head types. For instance, the printer 24 could have one type of print head that serves as the upper print head to print the top face 40 and another type of print head spaced below the upper print head and serving as the lower print head to print the bottom face 42. Furthermore, multiple types of print heads could be used to print either the top or bottom faces 40, 42. While all of the illustrated indicia on label 26 is printed by the printer 24 using direct-thermal printing, it is also within the scope of the present invention where at least some of the indicia on label 26 is printed using thermal transfer, laser, or ink jet printing. Furthermore, some of the indicia, particularly the non-variable indicia, could be pre-printed on the continuous web (i.e., prior to printing by the duplex printer 24). 
[0047] As discussed above, the linerless duplex label system 20 is operable to print the label 26 on both faces 40, 42 with variable indicia, such as recipient address indicia 74 and package contents and billing indicia 90. All of the variable indicia printed on label 26 is associated with the particular package P, the contents of the package P, and the recipient of the package. Therefore, the system 20 associates (or matches) all of the variable indicia for each label 26 prior to printing of the label 26. For example, the system 20 could include a computer (not shown) for compiling and associating the information for each label 26. The system 20 also provides printing instructions to the printer 24 so that the associated (or matched) indicia is printed on the same label 26. It is also within the scope of the present invention where only some portions of the variable indicia printed on the label 26 are associated with each other. Also, while the illustrated variable indicia is associated with the corresponding package P, some variable indicia could be associated by another type of association (e.g., the recipient address indicia 86 and the 
[0048] The cutter 102 comprises a conventional cutting mechanism for cutting the end-most label 26 from the rest of the continuous web. The cutter 102 includes a housing and a cutting blade (not shown). The illustrated cutter 102 includes a sensor (not shown) that identifies when the cue mark location 100 reaches the blade, with the cutter 102 then shifting the blade to make a transverse cut along the cue mark location 100 to separate the end-most label 26 from the web. However, it is also within the scope of the present invention where the cutter 102 is operable to make a cut along the location 100 without sensing a cue mark. For instance, the system 20 could be programmed to feed the continuous web a predetermined length and then cut the label 26 to the predetermined length, with the system 20 being operable to cut multiple labels 26 to the same predetermined length. The illustrated cutter 102 is mounted externally to the printer 24, but could be an integral component of the printer 24 without departing from the scope of the present invention. Furthermore, cutting of the end-most label 26 could occur before or after printing of either face 40,42. While the end-most label 26 is preferably separated from the web by the cutter 102, it is within the scope of the present invention where the end-most label 26 is separated by another mechanism. For instance, the web could include a line of weakness extending along each location 100 and the labels 26 could be separated by a mechanism that bursts or tears the web along the line of weakness. 
[0049] The label applicator 104 includes a conventional roller applicator and includes a frame 110, a roller head 112, and a roller 114 rotatably mounted on the head 112. The head 112 and roller 114 are operable to slide along the frame 110, with the roller 114 engaging a top surface of the package P. As the printed label 26 is machine-fed into a position adjacent the top surface of the package P, roller 114 rolls over the top face 40 of label 26 from one end to the other and thereby presses the label 26 onto the package P. The adhered label 26 is positioned in a secured configuration where the bottom indicia 70 is hidden and the central portion 52 is fully attached to the border portion 54 along the endless line of weakness formed by the perforations 56,58,62 to restrict exposure of the bottom indicia 70. Again, it is within the scope of the present invention where some indicia printed on the bottom face 42 can be viewed once the label 26 is applied to the package P and before the label 26 is removed (e.g., where indicia are printed on a flap of the endless border portion 54 spaced outwardly from the adhesive 

Therefore, in view of Raming, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of pasting, by a finisher, the printed address details on a parcel, incorporated in the device of Rourke, as modified by Matsushita and Davis, in order to apply printing on shipping labels that limit waste and printing complications, which improves the overall printing and adhering process (as stated in Raming ¶ [06]).  

Re claim 15: The teachings of Rourke in view of Matsushita and Davis are disclosed above.
Claim 15 is similar to claim 5.  Please refer to the rationale of claim 5 for the rejection of claim 15.


Claims 6, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rourke, as modified by Matsushita and Davis, as applied to claim 1, 9 and 16 above, and further in view of Lingle (USP 7149726).


However, Rourke fails to specifically teach the feature of the method of claim 1, further comprising saving, in a memory, the filled out address form as a template for later retrieval and/or use.  
However, this is well known in the art as evidenced by Lingle.  Similar to the primary reference, Lingle discloses printing on an envelope (same field of endeavor or reasonably pertinent to the problem).    
Lingle discloses further comprising saving, in a memory, the filled out address form as a template for later retrieval and/or use (e.g. as seen in figure 16A, the user can save an address associated the sender area of an envelope.  This stored address can be referred to for future mailings, which is disclosed in col. 22, ll. 65-col. 24, ll. 14.).

(135)    A personal address book may be used by the user to print addresses on the mail pieces. The client's native address book is functional even when the user is offline. Specifically, the user is able to add addresses, edit addresses, import addresses, and remove addresses without requiring the user to login online. In order to ensure that every address that is entered, modified, or imported undergoes an AMS check, addresses undergo an AMS check at the time the postage is printed to an address (see Printing description). In addition to the native address book, the system provides support for a variety of external address books. Examples of some of the address books supported include Microsoft Outlook.TM., Schedule +.TM., Symantec ACT!.TM., Lotus Organizer.TM., Lotus Notes.TM., GoldMine.TM., Microsoft Windows Address book, and the like. 
(136)    The client's support for the external address books is such that the user can read data from any of these address books from within the standard client address book interface. The data is able to be read in real time. In addition, the user is able to make changes to addresses and write these changes back to the 
(137)    In one embodiment, the code that provides support for each Address Book is created as a plugin, allowing users to only download the Address Books that they want support for. The install routine provides a means by which users can select which Address Books are downloaded, and automate the installation of the plugin. Support is provided for importing other address data. For example, the system provides import filters for the following: Daytimers, The Learning Channel products, MYOB, and the like. Also, Address Books support standard group capabilities. The system is capable of providing support for foreign addresses, and is able to pass AMS matching checks. Furthermore, the system provides the capability to print addresses that have been returned by AMS in a format that includes both upper and lower cased alpha characters. In other words, the address that is printed should preferably have the same formatting of upper and lower case characters as the user originally entered. When multiple recipients are selected from the Address Book, the dialog box shown in FIG. 16B appears to educate the user about multiple recipient selection. Selecting Ok closes the dialog box and returns the user to the Print Postage dialog box. If the user selects the check box (which is 
(138)    The Address Book within the client provides a utility to import text files that have been exported from other Address Books. Typically, when a user imports a text file, the user need to "map" the fields from the original file into the fields of the destination file. This is very cumbersome for the user, and often prevents users from successfully importing files. To avoid forcing the user to map fields, the system provides import "filters," that are unique filters written for each Address Book. Since each filter is unique to an individual source file, the filter knows the data field structure of the source file (and it knows the data structure of the destination system Address Book). With this knowledge, the import filter is able to import files from other Address Books without requiring any data structure input from the customer. To meet the brandability needs, the system accommodates an easy addition of import filters.

Therefore, in view of Lingle, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising saving, in a memory, the filled out address form as a template for later retrieval and/or use, incorporated in the device of Rourke, as modified by Matsushita, in order to store addresses in an address book for use in the production of mailing items and allowing a user to have several options for this production, which increases the number of options to a user and improves the registration process (as stated in Lingle col. 1, ll. 65-col. 2, ll. 12).  

 
Re claim 11: The teachings of Rourke in view of Matsushita and Davis are disclosed above.


Re claim 17. The teachings of Rourke in view of Matsushita and Davis are disclosed above.
Claim 17 is similar to claim 6.  Please refer to the rationale of claim 6 for the rejection of claim 17.


Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rourke, as modified by Matsushita, Davis and Lingle, as applied to claims 6 and 11 above, and further in view of Common Knowledge of email software (Official Notice).

Re claim 7: The teachings of Rourke in view of Matsushita, Davis and Lingle are disclosed above.
However, Rourke fails to specifically teach the feature of the method of claim 6, further comprising sending, by an email module, the saved template to at least one of one or more multi-function devices and one or more users.  
However, this is well known in the art as evidenced by Official Notice (Common Knowledge of sharing mailing addresses).  Similar to the primary reference, Official Notice discloses the storage of mailing addresses (same field of endeavor or reasonably pertinent to the problem).    

	Therefore, in view of Official Notice, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising sending, by an email module, the saved template to at least one of one or more multi-function devices and one or more users, incorporated in the device of Rourke, as modified by Matsushita, Davis and Lingle, in order to provide mailing addresses to update an address book of another person or device, which adds operability to the device by adding another method of exporting addresses to other devices.  

Re claim 12: The teachings of Rourke in view of Matsushita, Davis and Lingle are disclosed above.
Claim 12 is similar to claim 7.  Please refer to the rationale of claim 7 for the rejection of claim 12.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rourke, as modified by the features of Matsushita and Davis, as applied to claim 21 above, and further in view of Friedman (USP 7478143).

Re claim 22: The teachings of Rourke in view of Matsushita and Davis are disclosed above. 
However, Rourke fails to specifically teach the feature of the method of claim 21, wherein the one or more print options comprising font and font size select option.  
However, this is well known in the art as evidenced by Friedman.  Similar to the primary reference, Friedman discloses preparing an item to be mailed to a physical address (same field of endeavor or reasonably pertinent to the problem).    
Friedman discloses wherein the one or more print options comprising font and font size select option (e.g. the invention discloses changing font and the font size for a card to be mailed to a user, which is disclosed in col. 14, ll. 21-37.).

(77)    FIG. 6C illustrates card 600 as would be viewed by a network user in uncustomized form, in accordance with the present invention. Having selected a card, a network user utilizing a pointing device, such as a mouse or pen, designates the coordinates on the card at which text or graphics are to be placed, and, thereafter, enters the customizations to the card, for example by typing in the text to be added to the card at the designated location. In addition, the user selects the font type, font style, font color and font size of the text. In an alternative embodiment of the invention, the user is able to transmit scanned data representing hand written text or graphics to web server 260 and view the scanned data. Alternatively, the user may transmit a file containing photographic or other graphic data to be integrated into the card. FIG. 6D illustrates card 600 as would be viewed by a network user in customized form, in accordance with the present invention. 

Therefore, in view of Friedman, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the one or more print options comprising font and font size select option, incorporated in the device of Rourke, as modified by Matsushita and Davis, in order to personalize different features of the item to be mailed, which enables customization of the mailed item (as stated in Friedman col. 2, ll. 59-col. 3, ll. 12).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuura discloses selecting a mailing envelope as the sheet selection option.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Matsushita at ¶ [75], [82] and [83].
        2 See Davis at col. 9, ll. 35-col. 10, ll. 65.